Name: Commission Regulation (EEC) No 3640/88 of 23 November 1988 amending Regulation (EEC) No 3330/88 as regards the supply of common wheat flour to the Republic of Bolivia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 88 Official Journal of the European Communities No L 317/15 COMMISSION REGULATION (EEC) No 3640/88 of 23 November 1988 amending Regulation (EEC) No 3330/88 as regards the supply of common wheat flour to the Republic of Bolivia as food aid HAS ADOPTED THIS REGULATION : Article 1 In point 10 of Annex I to Regulation (EEC) No 3330/88 , '(under II B 2 (e))' is hereby replaced by '(under II B 2 (b))'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regualtion (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1)(c) thereof, Whereas by Annex I to Regulation (EEC) No 3330/88 (3), the Commission issued an invitation to tender for the supply of 9 490 tonnes of common wheat flour in three lots free at destination in Bolivia ; whereas, in order to improve the conditions of competition in the invitation to tender, provision should be made for the second submission of tenders for packaging more widely used on the market, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7, 1988 , p. 7. 0 OJ No L 295, 28 . 10 . 1988 , p . 21 .